Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of July 23, 2018 (the “Effective Date”) by and between Albireo Pharma, Inc.,
a Delaware corporation (the “Company”}, and Patrick Horn (the “Executive”).

 

RECITALS

 

The Company desires to employ the Executive and the Executive desires to be
employed on the terms and conditions set forth in this Agreement. In
consideration of the foregoing premises and the mutual promises, terms,
provisions and conditions set forth in this Agreement, the parties hereby agree:

 

1.           Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers, and the Executive hereby accepts
employment. Executive’s employment shall begin on a mutually agreed upon date
(the “Start Date”).

 

2.           Term. This Agreement will continue in effect until terminated in
accordance with Section 5.  The term of this Agreement is hereafter referred to
as the “Term.” The effective date of Executive’s termination of employment with
the Company is hereafter referred to as the “Termination Date.”

 

3.           Duties and Performance.

 

(a)          During the Term, the Executive shall serve the Company as its Chief
Medical Officer. In addition, and without further compensation, the Executive
shall serve as a director and/or officer of the Company and/or one or more of
the Company’s Affiliates to the extent so elected or appointed from time to
time.

 

(b)          During the Term, the Executive shall be employed by the Company on
a full-time basis and shall perform the duties and responsibilities of his
position and such other duties and responsibilities on behalf of the Company and
its Affiliates as reasonably may be designated from time to time by the
Company’s Chief Executive Officer (the “CEO”) or the Company’s Board of
Directors (the “Board”).  The Executive’s principal work location shall be in
Boston, Massachusetts, subject to such business travel as is customary for
Executive’s position and, in particular, regular travel to the offices of the
Company’s Affiliate in Sweden.

 

(c)          During the Term, the Executive shall devote his full business time
and his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except as may be expressly approved in advance by the CEO in writing;
provided, however, that the Executive may without advance consent participate in
charitable activities and passive personal investment activities, provided that
such activities do not, individually or in the aggregate: (i) interfere with the
performance of the Executive’s duties under this Agreement; (ii) conflict with
the business interests of the Company or any of its Affiliates; and (iii)
violate Sections 7, 8 and 9 of this Agreement.

 

(d)          During the Term, the Executive shall comply with all Company
policies, practices, and procedures and all codes of ethics or business conduct
applicable to the Executive’s position, as in effect from time to time.

 

 





--------------------------------------------------------------------------------

 



 

4.          Compensation and Benefits. As compensation for all services
performed by the Executive hereunder during the Term, and subject to performance
of the Executive’s duties and responsibilities to the Company and its
Affiliates, pursuant to this Agreement or otherwise:

 

(a)         Base Salary. During the Term, the Company shall pay the Executive a
base salary at a rate of $420,000 per year (the “Base Salary”), payable in
accordance with the normal payroll practices of the Company as in effect from
time to time.

 

(b)         Annual Bonus Compensation. For each full fiscal year completed
during the Term, the Executive shall be eligible to participate in an annual
bonus plan provided by the Company. The Executive’s annual target bonus
opportunity shall be thirty-five percent (35%) of the Base Salary (the “Target
Bonus”), with the actual amount of the bonus, if any, to be determined by the
Board or the Compensation Committee of the Board, in accordance with applicable
performance criteria reasonably established by the Board or the Compensation
Committee of the Board. In order to earn an annual bonus under this Section 4(b)
for any fiscal year, the Executive must be employed by the Company on the last
date of the applicable fiscal year. Any annual bonus payable hereunder will be
paid at the same time as such bonuses are paid to similarly situated Company
executives, but in no event later than two and one-half months following the end
of the fiscal year for which the bonus is earned. The Executive’s Target Bonus
for the fiscal year in which the Start Date occurs will be pro-rated based on
the number of days Executive was employed in such fiscal year.

 

(c)         Employee Benefit Plans. During the Term, the Executive shall be
eligible to participate in such employee benefit plans from time to time in
effect for similarly-situated employees of the Company, which may include
short-term disability, long term disability, and 40l(k) retirement savings
plans, except to the extent any employee benefit plan provides for benefits
otherwise provided to the Executive hereunder (e.g., a severance pay plan).
 Such participation shall be subject to (i) the terms of the applicable plan
documents and (ii) generally applicable Company policies. The Executive shall
have no recourse against the Company in the event that the Company should alter,
modify, add to or eliminate any or all of its employee benefit plans.

 

(d)         Business Expenses. The Company shall pay or reimburse the Executive
for reasonable, customary, and necessary business expenses incurred or paid by
the Executive in the performance of his duties and responsibilities hereunder,
subject to such reasonable substantiation and documentation and to travel and
other policies as may be required by the Company from time to time.

 

(e)         Stock Options. The Company shall grant to the Executive a stock
option exercisable for 37,500 shares of the Company’s common stock, par value
$0.01, at an exercise price equal to the fair market value per share on the date
of grant (as determined pursuant to the Plan), such stock option to (i) be
subject to the terms of the Company’s 2018 Equity Incentive Plan, as may be
amended from time to time (the “Plan”), and (ii) vest as to 25% of the
underlying shares on the first anniversary of the Start Date and thereafter the
remaining 75% of the underlying shares shall vest in equal quarterly
installments through the fourth anniversary of the Start Date, conditioned upon
Executive’s continuing employment, and subject to other terms and conditions set
forth in an award agreement to be provided by the Company.  Nothing herein
requires the Board to make additional grants of options or other awards in any
year.

 

(f)          Signing Bonus. The Executive shall be eligible to receive a signing
bonus of $65,000 (the “Signing Bonus”), which will be paid in a single lump-sum
no later than the first payroll date following the Start Date. Executive shall
repay the Signing Bonus to the Company, within thirty (30) days of the
Termination Date, if within twelve (12) months of the Start Date: (i) the
Executive terminates his employment with the Company; or (ii) the Company
terminates his employment for Cause (as defined herein).

 





2

--------------------------------------------------------------------------------

 



 

5.           Termination of Employment: Severance Benefits. The Executive’s
employment shall terminate under the following circumstances:

 

(a)         Death. In the event of the Executive’s death during the Term, the
date of death shall be the Termination Date and the Company shall pay or provide
to the Executive’s designated beneficiary or, if no beneficiary has been
designated by the Executive in a notice received by the Company, to his estate:
(i) any Base Salary earned but not paid through the Termination Date; (ii) any
business expenses incurred by the Executive but unreimbursed on the Termination
Date, provided that such expenses and required substantiation and documentation
are submitted within sixty (60) days following the Termination Date, that such
expenses are reimbursable under Company policy, and that any such expenses
subject to Section 5(f’)(iv) shall be paid not later than the deadline specified
therein; and (iii) any annual bonus earned but not paid for the fiscal year
preceding the fiscal year in which the Termination Date occurs (all of the
foregoing, payable subject to the timing limitations described herein, the
“Final Compensation”). Other than the Final Compensation, the Company shall have
no further obligation or liability to the Executive. Other than business
expenses described in Section 5(a)(ii), the Final Compensation shall be paid to
the Executive’s designated beneficiary or estate at the time prescribed by
applicable law and in all events within thirty (30) days following the
Termination Date.

 

(b)         Disability.

 

(i)          The Company may terminate the Executive’s employment, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder (notwithstanding
the provision of any reasonable accommodation) for one hundred and eighty (180)
days during any period of three hundred and sixty-five (365) consecutive
calendar days, whether or not consecutive. In the event of such termination, the
Company shall have no further obligation or liability to the Executive, other
than for payment of the Final Compensation due the Executive. Other than
business expenses described in Section 5(a)(ii), the Final Compensation shall be
paid to the Executive at the time prescribed by applicable law and in all events
within thirty (30) days following the Termination Date.

 

(ii)         If any question shall arise as to whether the Executive is disabled
through any illness, injury, accident or condition of either a physical or
psychological nature so as to be unable to perform substantially all of his
duties and responsibilities hereunder, the Executive may, and at the request of
the Company shall, submit to a medical examination by a physician selected by
the Company to whom the Executive or his duly appointed guardian, if any, has no
reasonable objection, to determine whether the Executive is disabled, and such
determination shall for the purposes of this Agreement be conclusive. If such
question shall arise and the Executive shall fail to submit to such medical
examination, the Company’s determination of the issue shall be binding on the
Executive.

 

(c)         By the Company for Cause.  The Company may terminate the Executive’s
employment for Cause at any time upon notice to the Executive setting forth in
reasonable detail the nature of such Cause. The following, as determined by the
Board in its reasonable judgment, shall constitute Cause for termination:

 

(i)          The Executive’s willful failure to perform, or gross negligence in
the performance of, the Executive’s material duties and responsibilities to the
Company or any of its Affiliates that, if capable of cure, is not cured within
thirty (30) days of written notice of such failure or negligence by the Company
to the Executive; provided, that the Company will not have to provide more than
one notice and opportunity to cure with respect to any multiple, repeated,
related or substantially similar events or circumstances;

 





3

--------------------------------------------------------------------------------

 



 

(ii)         Conduct by the Executive that constitutes fraud, embezzlement or
other material dishonesty with respect to the Company or any of its Affiliates;

 

(iii)       The Executive’s commission of, or plea of nolo contendere to, (A) a
felony or (B) other crime involving moral turpitude; or

 

(iv)        The Executive’s material breach of this Agreement, any shareholder
or option agreement between the Executive and the Company or any of its
Affiliates or of any fiduciary duty that the Executive has to the Company or any
of its Affiliates that, if capable of cure, is not cured within thirty (30) days
of written notice of such breach by the Company to the Executive; provided, that
the Company will not have to provide more than one notice and opportunity to
cure with respect to any multiple, repeated, related or substantially similar
events or circumstances.

 

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation or liability to the
Executive, other than for the Final Compensation due to the Executive. Other
than business expenses described in Section S(a)(ii), the Final Compensation
shall be paid to the Executive at the time prescribed by applicable law and in
all events within thirty (30) days following the Termination Date.

 

(d)         By the Company without Cause. The Company may terminate the
Executive’s employment hereunder without Cause at any time upon notice to the
Executive. In the event of such termination, in addition to the Final
Compensation due to the Executive, the Company will pay the Executive severance
pay, at the same monthly rate as the Base Salary, for twelve (12) months
following the Termination Date (the “Severance Benefits”). Other than business
expenses described in Section S(a)(ii), the Final Compensation shall be paid to
the Executive at the time prescribed by applicable law and in all events within
thirty (30) days following the Termination Date. Any obligation of the Company
to provide the Severance Benefits is conditioned, however, on the Executive
signing and returning to the Company (without revoking) a timely and effective
general release of claims in the form provided by the Company by the deadline
specified therein, all of which (including the lapse of the period for revoking
the release of claims as specified in the release of claims) shall have occurred
no later than the sixtieth (60th) calendar day following the date of termination
(any such separation agreement submitted by such deadline, the “Release of
Claims”) and on the Executive’s continued compliance in material respects with
the obligations of the Executive to the Company and its Affiliates that survive
termination of his employment, including without limitation under Sections 7, 8
and 9 of this Agreement. Subject to Section S(f) below, all Severance Benefits
to which the Executive is entitled hereunder shall be payable in accordance with
the normal payrol1 practices of the Company, with the first payment, which shall
be retroactive to the day immediately following the Termination Date, being due
and payable on the Company’s next regular payday for executives that follows the
effective date of the Release of Claims. Notwithstanding the foregoing, if the
time period to consider, return and revoke the Release of Claims covers two of
the Executive’s taxable years, any portion of the Severance Benefits that
constitutes deferred compensation subject to Section 409A (as defined below)
shall in all events be paid in the later taxable year. The Release of Claims
required for Severance Benefits in accordance with this Section S(d) creates
legally binding obligations on the part of the Executive and the Company
therefore advises the Executive to seek the advice of an attorney before signing
the Release of Claims.

 

(e)         By the Executive. The Executive may terminate his employment
hereunder at any time upon thirty (30) days’ prior written notice to the
Company. In the event of termination of the Executive’s employment in accordance
with this Section S(e), the Board may elect to waive the period of notice, or
any portion thereof, and, if the Board so elects, the Company will pay the
Executive the Base Salary for the period so waived. The Company shall also pay
the Executive the Final Compensation due

 





4

--------------------------------------------------------------------------------

 



 

to him (other than business expenses described in Section S(a)(ii)) at the time
prescribed by applicable law and in all events within thirty (30) days following
the Termination Date.

 

(f)          Timing of Payments and Section 409A.

 

(i)          This Agreement and any payments or benefits provided hereunder
shall be interpreted, operated and administered in a manner intended to avoid
the imposition of additional taxes under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). Further, the Company and Executive hereto
acknowledge and agree that the form and timing of the payments and benefits to
be provided pursuant to this Agreement are intended to be exempt from, or to
comply with, one or more exceptions to the requirements of Section 409A of the
Code (“Section 409A”). Notwithstanding anything to the contrary in this
Agreement, if at the time of the Executive’s termination of employment, the
Executive is a “specified employee,” as defined below, any and all amounts
payable under this Section 5  on account of such separation from service that
constitute deferred compensation and would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
on the next business day following the expiration of such six (6) month period
or, if earlier, upon the Executive’s death; except (A) to the extent of amounts
that do not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in Section 1.409A-l(b)(9)(iii), as determined by the
Company in its reasonable good faith discretion); (B) benefits that qualify as
excepted welfare benefits pursuant to Treasury regulation Section
l.409A-l(a)(5); or (C) other amounts or benefits that are not subject to the
requirements of Section 409A.

 

(ii)         For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section l. 409A-l (h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-  l (i).

 

(iii)        Each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.

 

(iv)        Any payment of or reimbursement for expenses that would constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
the following additional rules: (i) no reimbursement or payment of any such
expense shall affect the Executive’s right to reimbursement or payment of any
such expense in any other calendar year; (ii) reimbursement or payment of the
expense shall be made, if at all, promptly, but not later than the end of the
calendar year following the calendar year in which the expense was incurred; and
(iii) the right to reimbursement or payment shall not be subject to liquidation
or exchange for any other benefit.

 

(v)         In no event shall the Company have any liability relating to the
failure or alleged failure of any payment or benefit under this Agreement to
comply with, or be exempt from, the requirements of Section 409A.

 

(g)         Exclusive Right to Severance. The Executive agrees that the
Severance Benefits to be provided to him in accordance with the terms and
conditions set forth in this Agreement are intended to be exclusive with respect
to severance or termination pay and post-employment employee benefits. The
Executive hereby knowingly and voluntarily waives any right he might otherwise
have to participate in or receive benefits under any other plan, program or
policy of the Company providing for severance or termination pay or benefits.

 





5

--------------------------------------------------------------------------------

 



 

6.           Effect of Termination. The provisions of this Section 6 shall apply
to any termination of the Executive’s employment under this Agreement, whether
pursuant to Section 5  or otherwise.

 

(a)         Provision by the Company of Final Compensation and Severance
Benefits, if any, that are due the Executive in each case under the applicable
termination provision of Section 5 shall constitute the entire obligation of the
Company to the Executive with respect to severance or termination pay and
post-employment employee benefits.

 

(b)         Except for any right of the Executive to continue group health plan
participation in accordance with applicable law, the Executive’s participation
in all employee benefit plans shall terminate pursuant to the terms of the
applicable plan documents based on the date of termination of the Executive’s
employment without regard to any Base Salary for notice waived pursuant to
Section S(e) hereof or to any Severance Benefits or other payment made to or on
behalf of the Executive following such date of termination.

 

(c)         Provisions of this Agreement shall survive any termination of the
Executive’s employment if so provided herein or if necessary or desirable fully
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under Sections 7, 8 and 9.  The
obligation of the Company to provide Severance Benefits hereunder, and
Executive’s right to retain such payments, is expressly conditioned on the
Executive’s continued compliance in all material respects with Sections 7, 8 and
9. The Executive recognizes that, except as expressly provided in Section S(d)
or with respect to Base Salary paid for notice waived pursuant to Section 5(e),
no cash compensation or benefits will be earned after termination of employment.

 

7.          Confidential Information.

 

(a)         The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information, that the Executive will develop
Confidential Information for the Company or its Affiliates and that the
Executive will learn of Confidential Information during the course of
employment. All Confidential Information which the Executive creates or to which
he has access as a result of his employment or other associations with the
 Company or any of its Affiliates is and shall remain the sole and exclusive
property of the Company or its Affiliate, as applicable. The Executive shall
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall never disclose to any Person
(except as required by applicable law or for the proper performance of his
duties and responsibilities to the Company and its Affiliates), or use for his
own benefit or gain or the benefit or gain of any other Person, any Confidential
Information obtained by the Executive incident to his employment or any other
association with the Company or any of its Affiliates. The Executive understands
that this restriction shall continue to apply after his employment terminates,
regardless of the reason for such termination. Further, the Executive shall
furnish prompt notice to the Company of any required disclosure of Confidential
Information sought pursuant to subpoena, court order or any other legal process
or requirement, and provide the Company a reasonable opportunity to seek
protection of the Confidential Information prior to any such disclosure. The
confidentiality obligation under this Section 7 shall not apply to information
that has become generally known through no wrongful act on the part of the
Executive or any other Person having an obligation of confidentiality to the
Company or any of its Affiliates. Nothing in this Agreement limits, restricts or
in any other way affects the Executive from communicating with any governmental
agency or entity, or communicating with any official or staff person of a
governmental agency or entity, concerning matters relevant to the governmental
agency or entity.

 

(b)         All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
any of its Affiliates and any copies or derivatives (including without
limitation electronic), in whole or in part, thereof (the “Documents”),

 





6

--------------------------------------------------------------------------------

 



 

whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates. Except in the proper performance of
the Executive’s regular duties for the Company or as expressly authorized in
writing in advance by the Board or its expressly authorized designee, the
Executive will not copy any Documents or remove any Documents or copies or
derivatives thereof from the premises of the Company. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, and at such earlier time or times as the Board or its
designee may specify, all Documents and other property of the Company or any of
its Affiliates and all documents, records and files of the customers and other
Persons with whom the Company or any of its Affiliates does business (“Third
Party Documents”) and each individually a “Third Party Document”) then in the
Executive’s possession or control; provided, however, that if a Document or
Third-Party Document is on electronic media, the Executive may, in lieu of
surrendering the Document or Third-Party Document, provide a copy to the Company
on electronic media and delete and overwrite all other electronic media copies
thereof. Upon request of any duly authorized officer of the Company, the
Executive shall disclose all passwords and passcodes necessary or desirable to
enable the Company or any of its Affiliates or the Persons with whom the Company
or any of its Affiliates do business to obtain access to the Documents and
Third-Party Documents.

 

(c)         Under the Defend Trade Secrets Act of 2016, the Company hereby
provides notice and Executive hereby acknowledges that Executive may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney and (B) is solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

8.          Assignment of Rights to Inte11ectual Property. The Executive sha11
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive shall execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company (or as otherwise
directed by the Company) and to permit the Company to enforce any patents,
copyrights or other proprietary rights to the Intellectual Property. The
Executive will not charge the Company for time spent in complying with these
obligations. All copyrightable works that the Executive creates shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.

 

9.           Restricted Activities. The Executive agrees that the following
restrictions on his activities during and after his employment are necessary to
protect the goodwill, Confidential Information and other legitimate interests of
the Company and its Affiliates:

 

(a)         While the Executive is employed by the Company and during the twelve
(12) month period following the Termination Date (the “Restricted Period”),
regardless of the reason therefore, the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise: (x) control or own any interest in a Person that
engages in the Competitive Business in the Restricted Area; or (y) render any
services to, or engage in any activities for, any Person that engages in the
Competitive Business in the Restricted Area. Nothing in this Section 9(a),
however, shall prevent the Executive’s passive ownership of two (2) percent or
less of the equity securities of any publicly traded company.

 

(i)          For purposes of this Agreement, the “Competitive Business” means
the business of developing, marketing or selling (i) therapeutic drugs to treat
liver disease or constipation or

 





7

--------------------------------------------------------------------------------

 



 

(ii)  any other drug that has a therapeutic purpose that is the same or
substantially similar to the therapeutic purpose of any drug that the Company or
any of its Affiliates is developing, marketing or selling during the Executive’s
employment with the Company or, with respect to the portion of the Restricted
Period that follows termination of the Executive’s employment, at the time of
such termination.

 

(ii)          For purposes of this Agreement, the “Restricted Area” means any
geographic area in which the Company or any of its Affiliates engages in any
business activity or is actively planning to engage in any business activity at
any time during the Executive’s employment with the Company or, with respect to
the portion of the Restricted Period that follows termination of the Executive’s
employment, at the time of such termination.

 

(b)         During the Term, the Executive shall not, directly or indirectly,
undertake any outside activity, whether or not competitive with the business of
the Company or its Affiliates that could reasonably give rise to a conflict of
interest or otherwise interfere with any of his duties for, or obligations to,
the Company or any of its Affiliates.

 

(c)         During the Restricted Period, the Executive shall not, directly or
indirectly: (i) solicit or encourage any customer, client, business partner, or
other business relation of the Company or any of its Affiliates (each, a
“Business Relationship”) to terminate or diminish its relationship with them; or
(ii) seek to persuade any Business Relationship or any prospective Business
Relationship to conduct with anyone other than the Company or any of its
Affiliates any business or activity which such Business Relationship conducts,
or such prospective Business Relationship could conduct, with the Company or any
of its Affiliates; provided, however, that these restrictions shall apply (A)
only with respect to those Persons who are or have been a Business Relationship
at any time within the immediately preceding two (2)-year period or whose
business has been solicited on behalf of the Company or any of the Affiliates by
any of their officers, employees or agents within such two (2)-year period,
other than by form letter, blanket mailing or published advertisement, and (B)
only if the Executive has performed work for such Person during his employment
with the Company or one of its Affiliates or been introduced to, or otherwise
had contact with, such Person as a result of his employment or other
associations with the Company or one of its Affiliates or has had access to
Confidential Information which would assist in the Executive’s solicitation of
such Person.

 

(d)         During the Restricted Period (excluding any activities undertaken on
behalf of the Company or any of its Affiliates in the course of his duties
hereunder), the Executive shall not, directly or indirectly, and will not assist
any other Person to: (i) hire, engage or solicit for hiring or engagement any
employee of the Company or any of its Affiliates or seek to persuade any
employee of the Company or any of its Affiliates to discontinue employment; or
(ii) solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them; provided, however, that these restrictions shall apply only to employees
and independent contractors who have provided services to the Company or any of
its Affiliates at any time within the immediately preceding two-(2) year period.

 

10.        Enforcement of Covenants. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon his pursuant to Sections 7, 8 and 9. The
Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates; that each and every one of these restraints is reasonable in respect
to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by them. The Executive further agrees that he will never assert, or permit
to be asserted on his behalf, in any forum, any position contrary to the
foregoing. The

 





8

--------------------------------------------------------------------------------

 



 

Executive further acknowledges that, were he to breach any of the covenants
contained in Sections 7, 8 or 9, the damage to the Company and its Affiliates
would be irreparable. The Executive therefore agrees that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond, and will
additionally be entitled to an award of attorney’s fees incurred in connection
with securing any relief hereunder. The parties further agree that, in the event
that any provision of Section 7, 8 or 9 sha1l be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. The Executive agrees that
the Restricted Period shall be tolled, and shall not run, during any period of
time in which he is in violation of the terms thereof, in order that the Company
and its Affiliates shall have all of the agreed-upon temporal protection recited
herein. No breach of any provision of this Agreement by the Company, or any
other claimed breach of contract or violation of law, or change in the nature or
scope of the Executive’s employment relationship with the Company, shall operate
to extinguish the Executive’s obligation to comply with Sections 7, 8 and 9.
Each of the Company’s Affiliates shall have the right to enforce all of the
Executive’s obligations to that Affiliate under this Agreement, including
without limitation pursuant to Section 7, 8 or 9.

 

11.         No Conflicting Agreements. The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or similar covenants or any other
obligations to any Person or to any court order, judgment or decree that would
affect the performance of his obligations hereunder. The Executive will not
disclose to or use on behalf of the Company any proprietary information of a
third party without such party’s consent.

 

12.         Definitions. Capitalized words or phrases shall have the meanings
provided in this Section 12 and as provided elsewhere herein:

 

(a)         “Affiliate” means any person or entity directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.

 

(b)         “Code” means the Internal Revenue Code of 1986, as amended.

 

(c)         “Confidential Information” means any and all information of the
Company and its Affiliates that is not generally available to the public, and
any and all information, publicly known in whole or in part or not, which, if
disclosed by the Company or any of its Affiliates, would assist in competition
against any of them. Confidential Information includes without limitation such
information relating to (i) the development, research, testing, manufacturing,
marketing and financial activities of the Company and its Affiliates, (ii) the
Products, (iii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Affiliates, (iv) the identity and special
needs of the patients of the Company and its Affiliates and (v) the people and
organizations with whom the Company and its Affiliates have business
relationships and the nature and substance of those relationships. Confidential
Information also includes information that the Company or any of its Affiliates
has received, or may receive hereafter, belonging to others or that was received
by the Company or any of its Affiliates with any understanding, express or
implied, that it would not be disclosed.

 

(d)         “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive

 





9

--------------------------------------------------------------------------------

 



 

(whether alone or with others, whether or not during normal business hours or on
or off Company premises) during the Executive’s employment and during the period
of six (6) months immediately following termination of his employment that
relate either to the Services or to any prospective activity of the Company or
any of its Affiliates or that result from any work performed by the Executive
for the Company or any of its Affiliates or that make use of Confidential
Information or any of the equipment or facilities of the Company or any of its
Affiliates.

 

(e)         “Person” means a natural person, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than the Company or any of its Affiliates.

 

(t)          “Products” means all products planned, researched, developed,
tested, sold, licensed, leased, or otherwise distributed or put into use by the
Company or any of its Affiliates, together with all services provided or
otherwise planned by the Company or any of its Affiliates, during the
Executive’s employment.

 

13.         Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

 

14.         Section 280G.

 

(a)         In the event that the Company undergoes a “change in ownership or
control” (within the meaning of Section 280G of the Code and the regulations and
guidance promulgated thereunder (“Section 280G”)) and all, or any portion, of
the payments provided under this Agreement, either alone or together with other
payments or benefits which the Executive receives or is entitled to receive from
the Company (collectively, the “Total Payments”), could constitute an “excess
parachute payment” within the meaning of Section 280G, then the Executive shall
be entitled to receive (i) an amount limited (to the minimum extent necessary)
so that no portion of the Total Payments shall be non-deductible for US federal
income truces by reason of Section 280G (the “Limited Amount”), or (ii) if the
amount of the Total Payments (without regard to clause (i)) reduced by the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) and the amount
of all other applicable federal, state and local taxes (with income taxes all
computed at the highest applicable marginal rate) is greater than the Limited
Amount reduced by the amount of all taxes applicable thereto (with income truces
all computed at the highest marginal rate), the amount of the Total Payments
otherwise payable without regard to clause (i). If it is determined that the
Limited Amount will maximize the Employee’s after-tax proceeds, the Total
Payments shall be reduced to equal the Limited Amount in the following order:
(i) first, by reducing cash severance payments that are exempt from Section
409A, (ii) second, by reducing other payments and benefits that are exempt from
Section 409A and to which Q&A 24(c) of Section 1.280G- l of the Treasury
Regulations does not apply, (iii) third, by reducing all remaining payments and
benefits that are exempt from Section 409A and (iv) finally, by reducing
payments and benefits that are subject to Section 409A, in each case, with all
such reductions done on a pro rata basis.

 

(b)         All determinations made pursuant this Section 14 will be made at the
Company’s or its Affiliates’ expense by an accounting firm or consulting group
with experience in performing calculations regarding the applicability of
Section 280G and Section 4999 of the Code selected by the Company for such
purpose (the “Independent Advisors”). For purposes of such determinations, no
portion of the Total Payments shall be taken into account which, in the opinion
of the Company and its legal advisors, (y) does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) or (z) constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation.  In the event
it is later determined that (A) a greater reduction in the Total Payments should

 





10

--------------------------------------------------------------------------------

 



 

have been made to implement the objective and intent of this Section 14, the
excess amount shall be returned immediately by the Executive to the Company or
(B) a lesser reduction in the Total Payments should have been made to implement
the objective and intent of this Section 14, the additional amount shall be paid
immediately by the Company, or any Affiliate of the Company, as applicable, to
the Executive.

 

15.        Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that (a) the Company may assign its rights and obligations under this Agreement
without the consent of the Executive to one of its Affiliates, or in the event
that the Company shall hereafter effect a reorganization with, consolidate with,
or merge into, an Affiliate or any Person or transfer or have transferred all or
substantially all of its properties, outstanding stock, or assets to an
Affiliate or any Person and (b) in the event that all of the Company’s rights
and obligations under this Agreement are assigned pursuant to this Section 15,
each reference to Company herein shall be deemed from and after such assignment
instead to be a reference to the assignee. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, and their
respective successors, executors, administrators, heirs and permitted assigns.

 

16.         Severability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

17.         Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

18.        Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at his last known address on the books
of the Company or, in the case of the Company, at its principal place of
business, attention of the CEO, or to such other address as either party may
specify by notice to the other actually received.

 

19.        Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes and terminates all prior communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of the Executive’s employment relationship with the Company
(including, without limitation, the offer letter dated July 17, 2018).

 

20.        Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by an expressly authorized
representative of the Company.

 

21.        Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.

 

22.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 





11

--------------------------------------------------------------------------------

 



 

23.         Governing Law.  This is a Massachusetts contract and shall be
construed and enforced under and be governed in all respects by the laws of
Massachusetts, without regard to any conflict of laws principles that would
result in the application of the laws of any other jurisdiction.

 

[The remainder of this page has been left blank intentionally.]

 





12

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

 

 

ALBIREO PHARMA, INC.

 

 

 

 

 

By:

 

Name:

 

Title: President & Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Patrick Horn, MD, PhD

 

13

--------------------------------------------------------------------------------